DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-17 depend, the claim recites that the vertical plate is adapted for holding the gun (lines 5-6), but the also states that the horizontal chassis member is holding the gun (lines 8-9) rendering the scope of the claim indefinite as to which member actually is holding/contacting the gun. For examination purposes, the claim was interpreted as meaning that the gun is held by the horizontal member, which is attached to the vertical plate.
2) In claim 2, the term “a generic gun” renders the scope fo the claim indefinite in that it is not clear what type of guns are encompassed by the term “generic”.
3) In claim 15, the term “motorized driving” on line 5 should be amended to read “motorized drive” to provide more clear antecedent basis for the term.
4) In claim 16 the term “in real” should be replaced by “in real time”.
5) In claim 17, the term “the vertical angle of the gun” lacks clear antecedent basis rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,067,555 to Vignardet et al (Vignardet et al). Vignardet et al teaches an apparatus for holding a tool (15) including a rail follower arrangement (7a, 7b) for guiding a cutting torch (15) along a cam (4a, 4b) while cutting a workpiece (25), a vertical plate (10) attached to the rail follower for holding a gun (nozzle and head structure) of the cutting torch (15) at selectable vertical heights (movable in vertical and horizontal directions, see col. 2 lines 30-40 for example), a horizontal chassis member (11) attached to the vertical plate for holding the gun (15) at an adjustable horizontal offset from the vertical plate and dispose tangentially with the cam, thereby showing all aspects of claim 1.
With respect to claim 3, the gun of the cutting torch is integral (connected to or held by) with the horizontal member.
With respect to claim 4, the rail follower contacts two side of the cam.
With respect to claim 6, the cam of Vignardet et al is a linear cam.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,067,555 to Vignardet et al (Vignardet et al). As applied to claim 1 above, Vignardet et al shows all aspects of the above claims except the specifically recited release members recited in claim 2 or the cam arrangements recited in claims 5 and 7-13. However, the use of quick release members as recited in claim 2 for the holding of torch gun components is noted to be an old and well known expedient in the art for quickly and securely allowing for holding and release of torch components, and motivation to employ such members in the arrangement of Vignardet et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the recited cam arrangements recited in claims 5 and 7-13, it has been held that motivation to alter the shape or configuration of a member of an apparatus shown by the prior art (in the instant case the shape of the cam structure of Vignardet et al) to any other equally useful shape or configuration, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP 2144.04 IV A and B. In the instant case, motivation to modify the shape or configuration of the cam members of Vignardet et al to any other equally useful shape of configuration including those recited in instant claims 5 and 7-13 would have also been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,067,555 to Vignardet et al (Vignardet et al) in view of the admitted prior art of the instant disclosure (APA). Vignardet et al teaches an arrangement for holding a general cutting torch (15) including a horizontal chassis member (11) integral with a torch body (15), a vertical plate (10) adjustably connected to the horizontal chassis providing a variable and adjustable attachment, a rail follower (7a 7b) for following a cam to guide the arrangement along a rail or cam (4) and allowing for vertical height adjustment, thereby showing all aspects of claims 18-20 except the specific gun or torch arrangement to be employed. The APA teaches that plasma torches employing a gun with a nozzle and electrode were well known in the art at the time the inventio was filed. Motivation to employ the holder/guide arrangement of Vignardet et al to hold a plasma torch of the APA, which would require and benefit from some type of holder, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0197324 (the publication of the instant application) is also cited.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk